Exhibit IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF NORTH CAROLINA GREENSBORO DIVISION CIVIL CASE NO. 1:08 CV 00419 THE WALKER F. RUCKER FAMILY TRUST, Plaintiff, v. LINCOLN NATIONAL CORPORATION, Successor-in-Interest to Jefferson-Pilot Corporation, DAVID A. STONECIPHER, JON A. BOSCIA and DENNIS R. GLASS, Defendants. NOTICE NOTICE OF PENDENCY OF DERIVATIVE ACTION, PROPOSED DISMISSAL OF DERIVATIVE ACTION, HEARING, AND RIGHT TO APPEAR The parties to the above-captioned action (the “Action”) have entered into a Stipulation (the “Stipulation”) therein. A hearing (the “Hearing”) will be held on February 26, 2010, at 10:00 a.m. in Courtroom Number 1 of the Hiram H. Ward Federal Building, Winston-Salem, North Carolina, for the purpose of determining: (1) whether the proposed dismissal, as set forth in the Stipulation on file with the Court, should be approved by the Court, and (2) whether judgment should be entered dismissing the Action with prejudice with each party to bear its own costs and attorneys’ fees. In the Action, the Plaintiff alleged that the Defendants David A. Stonecipher, Jon A.
